DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on Dec 18, 2019, and the claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli (US 2018/0203641A1), in view of Sista (US 2019/0108229A1).
Regarding claim 1,
Petrocelli teaches, 
A method for federating tuple data for multiple connected independent coordination namespace systems (CNS) extended memory systems, the method comprising (see fig. 10, abstract, and para [0004] Multiple single independent storage device/namespace (CNS) are connected together and share data between each other.): 
Data access requests into tuple-space operations compatible with the tuple-space data model, and [0041] File system 220 receives a request for tuple data.); 
determining, using the processor, whether a tuple comprising requested tuple data exists for the requesting local process at the local coordination namespace (CNS) extended memory system (see para [0044] provide access for data file (i.e. read, write, copy etc.), and para [0051] line 18-20, a tuple-space storage engine configured to provide access to the data tuple-space of the distributed virtual storage network (i.e. it is determined).); 
broadcasting, using the processor, a first read request over a network to one or more remote gatekeeper processes, a remote gatekeeper process running at a respective remote node associated with a respective remote CNS storage system, said broadcast read request indicating a request for the tuple data in a remote CNS storage system (see para [0052] line 10-11 and line 30-33, when determining that the data is stored (or will be stored) remotely, the software service may transmit (i.e. broadcast) requests to corresponding software services of the remote devices to access the data. Note: Broadcasting means transmitting. Storage engine 718 works as gatekeeper ([0090]). The gatekeeper is a software.); 
receiving, at the processor, from one or more of said remote gatekeeper processes running at the respective remote nodes, a response indicating whether the Data/tuple is available in the remote storage.); and 
responsive to receiving, at the local processor, respective indications that the requested tuple data exists at the respective remote CNS storage systems (see para [0062] The system informs particular data tuple is on the remote storage (i.e. it is an indication), selecting a particular remote gatekeeper at a remote node of a respective remote CNS storage system to provide the local process with the requested tuple data (see para [0069] line 35-40, end users may select appropriate reliability and performance options of available tuple-space storage engines 718 (note: storage engine 718 is a gatekeeper)); and 
communicating, using the processor, a request for the data to the selected remote gatekeeper process (see para [0069] line 35-40, end users may select appropriate reliability and performance options of available tuple-space storage engines 718 (note: storage engine 718 is a gatekeeper); and 
receiving, at the processor, from the selected remote gatekeeper process running at the remote node, the requested tuple data for storage at a node in the local coordination namespace APPLICATION.doc(CNS) system for use by the requesting local process (see para [0069] data stored using a particular instance of a tuple-space storage engine 718a (i.e. called gatekeeper) may be migrated to other node systems 710-b-710.).  

Petrocelli does not explicitly teach, 

In analogous art, Sista teach, 
responsive to determining a requested tuple data for the local process does not exist in said local coordination namespace (CNS) system (see fig. 3 (310 and 325), and para [0029] request for a data, and it is determined that the data is unavailable (i.e. doesn’t exist) in the local storage/cache. ; and 
para [0031] in response to a determination that the requested data is not stored in the local cache memory, the process 300 determines (at step 325) a remote application server that has the requested data in its cache memory.)
and, the application server selects one of the remote storage/memory/server, and then provide (at step 335) the retrieved data to the requesting device.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify data sharing between multiple storages of Petrocelli with a requested tuple data for the local process does not exist in said local coordination namespace of Sista. A person of ordinary skill in the art would have been motivated to do this to access/share a data a multiple database/storage (Sista: [abstract])
Regarding claim 2,
Petrocelli and Sista teach claim 1,
Petrocelli further teaches, 

broadcasting, using the processor, a second read request over the network to the one or more remote gatekeeper processes running at respective one or more remote nodes associated with respective one or more remote CNS storage systems, said second read request broadcast indicating an identification of said remote gatekeeper process selected to provide said tuple data (see para [0087] multiple or other data/tuples requests means a second read request. This is called indication.).

Regarding claim 6,
Petrocelli and Sista teach claim 1,
Petrocelli further teaches, further comprising: 
tracking, using the processor, received responses from one or more of said plurality of remote gatekeeper processes with a particular tuple data request from the requesting local process, wherein said gatekeeper process associates the responses with a particular issued tuple data request it broadcast (see para [0073] monitor and manage the storages of existing client devices.).  
Regarding claim 8,
Petrocelli teaches, 
A federation system for tuple data storage at nodes implementing multiple 
independent coordination namespace systems (CNS) extended memory systems, said system comprising:  (see fig. 10, abstract, and para [0004] Multiple single independent storage device/namespace (CNS) are connected together and share data between each other.):
one or more data generated by local processes running at distributed compute nodes across said multiple independent CNS extended memory systems, said data stored as tuple data associated with a tuple name (see fig. 7 (710a-710c), and para [0083] the local physical storages 720a-720d co-reside with the client computing devices 710a-710d.); and 
a controller circuit associated with a requesting node associated with a local CNS system of said multiple independent CNS extended memory systems, said controller circuit having a hardware processor configured to perform a method to (see para [0086]): 
The rest of the claim limitations of claim 8 is same elements of claim 1, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 13 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.
Claim 15 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15
Claim 16 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16.
Claim 20 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli (US 2018/0203641A1), in view of Sista (US 2019/0108229A1), and further in view of Anantharaman (US 2014/0230018A1).
Regarding claim 3,
Petrocelli and Sista teach claim 1,
Petrocelli further teaches, wherein responsive to receipt of said first read request broadcast over a network, a remote gatekeeper process at a receiving remote note of a respective remote CNS tuple storage system performs (see para [0069] data stored using a particular instance of a tuple-space storage engine 718a (i.e. called gatekeeper) may be migrated to other node systems 710-b-710): 

Petrocelli and Sista fail to teach, 
querying, using a local processor, its respective remote CNS storage system for said tuple data; and 
upon determining said tuple data exists at said remote CNS system, locking said tuple to prevent removal of the corresponding tuple; and sending back the query result indicating existence of said tuple data at the remote CNS storage system.  

Anantharaman teaches, 
querying, using a local processor, its respective remote CNS storage system for said tuple data (see para [0003] Accessing request is a query, [0055] user identifier is a data that stores in a database, and a query on the database for any profiles associated with that user identifier.); and 
upon determining said tuple data exists at said remote CNS system, locking said tuple to prevent removal of the corresponding tuple (see para [0016] using a physical locking mechanism, which is only successful as long as an unauthorized user does not figure out how the mechanism works, whether accidently or on purpose); and 
sending back the query result indicating existence of said tuple data at the remote CNS storage system (see para [0017] The response from the security server back to the home device can include whether the user is authorized to use the device and/or complete the requested operation).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify data sharing between multiple storages of Petrocelli with locking said tuple to prevent removal of the corresponding tuple of Anantharaman. A person of ordinary skill in the art would have been motivated to do this to prevent an unauthorized access/share a data between users (Anantharaman: [0003]).


Regarding claim 4,

Petrocelli teach, wherein, in response to receiving, at the plurality of remote gatekeeper processes running at remote nodes associated with respective remote CNS storage systems, said broadcast second read request, a remote gatekeeper process at a receiving remote note of a respective remote CNS tuple storage system performs see para [0069] line end users may select appropriate reliability and performance options of available tuple-space storage engines 718 (note: storage engine 718 is a gatekeeper): determining whether that remote gatekeeper process has been selected based on said identification of said selected remote gatekeeper process (see para [0069] line 35-40); 

Petrocelli fails to teach,
if not selected, unlocking the tuple to permit access of said tuple record data by other local processes at the remote node or other nodes of the multiple CNS systems.  

In analogous art, Anantharaman teaches, if not selected, unlocking the tuple to permit access of said tuple record data by other local processes at the remote node or other nodes of the multiple CNS systems (see para [0042] the inventive subject matter can be implemented alongside existing security mechanisms. For example, a safe may include a keyed lock that must be physically unlocked while also requiring the input of biometric data.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify data sharing between multiple storages of Petrocelli with locking said tuple to prevent removal of the corresponding 

Claim 10 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Claim 17 recites all the same elements of claim 3, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli (US 2018/0203641A1), in view of Sista (US 2019/0108229A1), and further in view of Ebbesen (US 2007/0014278A1).
Regarding claim 7,
Petrocelli and Sista teach claim 6,

In analogous art,
Ebbesen teaches, 
wherein said tracking comprises: generating, using the processor, at the requesting node, an outgoing request queue indicating identification of each remote gatekeeper process node receiving the broadcast request (see para [0152] an indication that one or more additional commands are pending in the outgoing queue 241, the content node 300 continues by requesting and processing the commands at 1106); 
matching, using the processor, each received response from said plurality of remote gatekeeper processes against identification entries of said remote gatekeeper process nodes in said outgoing request queue associated with the particular tuple data request (see para [0172] determine an actual or potential duplicate if two content entries or records are exact match i.e. all data in all fields are exactly the same between two content entries or records.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify data sharing between multiple storages of Petrocelli with l an outgoing request queue indicating identification of each remote gatekeeper process node receiving the broadcast request of Ebbesen. A person 
Claim 14 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli (US 2018/0203641A1), in view of Sista (US 2019/0108229A1), and further in view of Datta (US 2021/0097202 A1).
Regarding claim 5,
Petrocelli and Sista teach claim 1,
Petrocelli and Sista fail to teach,  further comprising: creating, using the processor, a pending pointer record responsive to determining the   APPLICATION.doc requested tuple data for the local process does not exist in said local coordination namespace (CNS) system, said pending pointer record having a pointer pointing to an address location for storing a requested tuple data; and placing, using the processor, said requested tuple data pointer returned from a remote CNS storage system at the address location to a pointer of said pending pointer record.  
In analogous art,
Datta teaches, further comprising: creating, using the processor, a pending pointer record responsive to determining the APPLICATION.docrequested tuple data for the local process does not exist in said local coordination namespace (CNS) system, said pending pointer record having a pointer pointing to an address location for storing a requested tuple a pointer; or some other data representing an address or identifier of a location for providing output of the function. The context data or metadata may include data or metadata regarding the context of the request.); and 
placing, using the processor, said requested tuple data pointer returned from a remote CNS storage system at the address location to a pointer of said pending pointer record (see para [0140] last line, The execution environment 502 (or the function running within the execution environment 502) may return the checksum of the reassembled input data to the object storage service. ) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify data sharing between multiple storages of Petrocelli with l a pointer pointing to an address location for storing a requested tuple data of Datta. A person of ordinary skill in the art would have been motivated to do this to allow to access/share a data between users (Datta: [0148])
Claim 12 recites all the same elements of claim 5, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 19 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.

Conclusion




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sm Islam/
Examiner, Art Unit 2457
Date: 8/25/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457